DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 6 and 13.
Pending: 1-20. 
IDS
Applicant’s IDS(s) submitted on 08/25/2020, 07/21/2020, 03/18/2020, 03/02/2020, 11/01/2019, 05/17/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is KATAEVA (US 20170017879 A1), NPL-U and NPL-V.
KATAEVA discloses neural network is implemented as a memristive neuromorphic circuit that includes a neuron circuit and a memristive device connected to the neuron circuit. An input voltage is sensed at a first terminal of a memristive device during a feedforward operation of the neural network. An error voltage is sensed at a second terminal of the memristive device during an error backpropagation operation of the neural network. In accordance with a training rule, a desired conductance change for the memristive device is computed based on the sensed input voltage and the sensed error voltage. Then a training voltage is applied to the memristive device. Here, the training voltage is proportional to a logarithmic value of the desired conductance change.
NPL-U discloses:
Abstract— Deep Neural Networks (DNNs) play a key role in prevailing machine learning applications. Resistive random access memory (ReRAM) is capable of both computation and storage, contributing to the acceleration on DNNs by processing in memory. Besides, a significant amount of zero weights is observed in DNNs, providing a space to reduce computation cost further by skipping ineffectual calculations associated with them. However, the irregular distribution of zero weights in DNNs makes it difficult for resistive accelerators to take advantage of the sparsity as expected efficiently, because of its high reliance on regular matrix-vector multiplication in ReRAM. In this work, we propose ReCom, the first resistive accelerator to support sparse DNN processing. ReCom is an efficient resistive accelerator for compressed deep neural networks, where DNN weights are structurally compressed to eliminate zero parameters and become hardware-friendly. Zero DNN activation is also considered at the same time. Two technologies, Structurally-compressed Weight Oriented Fetching (SWOF) and In-layer Pipeline for Memory and Computation (IPMC), are particularly proposed. In our evaluation, ReCom can achieve 3.37x speedup and 2.41x energy efficiency compared to a state-of-the-art resistive accelerator.
NPL-V discloses:
Abstract—Popular deep learning technologies suffer from memory bottlenecks, which significantly degrade the energy efficiency, especially in mobile environments. In-memory processing for binary neural networks (BNNs) has emerged as a promising solution to mitigate such bottlenecks, and various relevant works have been presented accordingly. However, their performances are severely limited by the overheads induced by the modification of the conventional memory architectures. To alleviate the performance degradation, we propose NAND-Net, an efficient architecture to minimize the computational complexity of in-memory processing for BNNs. Based on the observation that BNNs contain many redundancies, we decomposed each convolution into sub-convolutions and eliminated the unnecessary operations. In the remaining convolution, each binary multiplication (bitwise XNOR) is replaced by a bitwise NAND operation, which can be implemented without any bit cell modifications. This NAND operation further brings an opportunity to simplify the subsequent binary accumulations (popcounts). We reduced the operation cost of those popcounts by exploiting the data patterns of the NAND outputs. Compared to the prior state-of-the-art designs, NAND-Net achieves 1.04-2.4x speedup and 34-59% energy saving, thus making it a suitable solution to implement efficient in-memory processing for BNNs.
 
Re: Independent Claim 1 (and dependent claim(s) 2-5), there is no teaching or suggestion in the prior art of record to provide:
 an array of non-volatile memory cells arranged as NAND strings and configured to store one or more binary weights of a neural network, each weight stored in a pair of non- volatile memory cells on a common NAND string; and
receive one or more inputs for a layer of a neural network and convert the one or more inputs into a corresponding one or more of a set of voltage patterns;

accumulate results of the in-array multiplication; and
determine a number of the one or more voltage patterns that correspond to a first voltage pattern and adjust the accumulated results of the in-array multiplication based on the number of the one or more voltage patterns that correspond to the first voltage pattern.

Re: Independent Claim 6 (and dependent claim(s) 7-12), there is no teaching or suggestion in the prior art of record to provide:
a first NAND string connected between the source line and the first bit line, the first NAND string including a first plurality of non-volatile memory cells each connected to a corresponding one of a first plurality of the first word lines; and
a first counter circuit connected to the first sense amplifier and to the logic circuit, the first counter circuit configured to increment a first count in response to the conductivity state determined by the first sense amplifier and to alter the incrementing of the first count in response to an output from the logic circuit indicating a first pattern of voltage levels applied to the first plurality of the first word lines.

Re: Independent Claim 13 (and dependent claim(s) 14-20), there is no teaching or suggestion in the prior art of record to provide:
wherein no more than one of the first voltage patterns is applied to any single one of the NAND strings at a time and the set of N voltage values of each of the first voltage patterns are applied to a corresponding N memory cells of a NAND string to which the first voltage pattern is applied;

determining a number of the one or more first voltage patterns that match a predetermined one of the plurality of patterns;
incrementing a first count based on the number of the one more NAND strings connected to the shared bit line that conduct in response to the one or more first voltage patterns being applied thereto; and
adjusting the first count based on the number of the one or more first voltage patterns that match a predetermined one of the plurality of patterns.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov